Citation Nr: 1104148	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-29 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to February 
1982.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for a back condition, 
claimed as lower back and upper back disabilities.  This matter 
was previously before the Board in April 2009, when it was 
remanded for further development.

In January 2009, a hearing was held by the undersigned Veterans 
Law Judge and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this case 
must be remanded to the agency of original jurisdiction (AOJ) for 
further evidentiary development.

This appeal was previously before the Board in April 2009 when it 
was remanded for additional development.  Among the essential 
development directed by the Board at that time, the AOJ was to 
contact the Miami VA Medical Center and obtain all pertinent 
treatment records prior to July 2006 and after December 2006; the 
AOJ was also directed to provide the Veteran with a VA 
examination to address medical questions essential to this claim.  
As a result of the directed development efforts, several hundred 
pages of VA medical records were added to the claims file during 
the processing of that remand, and a September 2010 VA 
examination report is now of record.

Unfortunately, the Board's review of the newly expanded claims 
file reveals reason to believe that there remain outstanding VA 
medical records that are pertinent to the Veteran's claim that 
are not available for review in the claims file.  The September 
2010 VA examination report presents a rationale for its etiology 
conclusion that relies upon, in part, a cited VA medical report 
that does not appear to be currently in the claims file.  
Specifically, the September 2010 VA examination report cites, in 
its rationale section, that "VA medical record Aug 23 02, Mental 
health OSAC initial intake assessment notes duration of back pain 
as 5 yrs."  The VA examiner appears to use this information as 
the basis for calculating the gap between the Veteran's alleged 
in-service back injury and the onset of his symptomatology, and 
this information appears to be central to the rationale presented 
for the examiner's medical conclusion.  However, the Board has 
reviewed the nearly 600 pages of VA medical report printouts in 
the claims file and has determined that none of the reports 
contained match the examiner's description.  Furthermore, such a 
report does not appear to be among the contents of a DVD included 
in the claims file containing digital copies of medical records 
(and adjudication documents) from the Social Security 
Administration.

Additionally, the Board notes that among the VA medical reports 
that are present in the claims file there are other indications 
suggesting the occurrence of pertinent VA treatment beyond what 
is documented in the claims file.  For example, a July 2003 VA 
medical record contains a "Computerized Problem List" which 
includes "Low Back Pain" along with other orthopedic complaints 
with an apparent entry/diagnosis date of "8/15/02."  This 
information is repeated in subsequent VA medical reports.  The 
Board finds that the record suggests that VA medical reports 
pertaining to treatment and consultation concerning the Veteran's 
back from at least August 2002 exist but are not included in the 
claims file at this time.  Of extra importance, the Board notes 
that the September 2010 VA examiner appears to have been able to 
review at least one pertinent VA medical report that is not in 
the claims file, and that report was pertinent to the rationale 
behind the conclusions expressed in the September 2010 VA 
examination report.

Therefore, although the Board regrets additional delay in this 
case, it appears necessary to again remand this case for 
additional development prior to appellate review.  Any VA medical 
reports relied upon by the VA examiner in addressing the medical 
questions involved in this appeal must be available for review in 
the claims file.  The Veteran's complete set of pertinent VA 
medical records must be obtained, and the availability of any 
outstanding VA medical records must be determined.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to 
obtain all VA treatment reports not already 
of record which may be related to the 
Veteran's claim on appeal.  In particular, 
the AOJ should obtain the VA medical record 
reportedly from August 23, 2002, that is 
specifically cited in the rationale of the 
September 2010 VA examination report.  The 
AOJ should further take note that VA medical 
records suggest that the Veteran was perhaps 
initially seen by a VA medical facility for 
back complaints on or around August 15, 2002.  
All actions to obtain the requested records 
should be documented fully in the claims 
file.  If a determination is reached that any 
of the sought records are unavailable or do 
not exist, after all appropriate actions have 
been taken (perhaps including contacting the 
author of the September 2010 VA examination 
report to help identify the record cited in 
the written rationale), a formal finding to 
this effect should be included in the claims 
file.

2.  If, specifically, the August 23, 2002, VA 
medical record cited in the September 2010 VA 
examination report's rationale cannot be 
found, then an addendum to the September 2010 
VA examination report should be prepared with 
an updated rationale and conclusion in light 
of the absence of the previously cited 
report.  If the author of the September 2010 
VA examination report is not available to 
prepare a necessary addendum, a new medical 
opinion addressing the questions raised in 
the Board's April 2009 remand examination 
request should be obtained to address the 
matter on the basis of the evidence actually 
of record.

3.  After completion of the above, the AOJ 
should review the expanded record and 
readjudicate the issue on appeal.  If the 
claim remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


